Title: Dubourg to the Commissioners: A Translation, 18 June 1778
From: Dubourg, Jacques Barbeu
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       Paris, 18 June 1778
      
      No one would more readily concede or pay more tribute to the depth of your wisdom and the superiority of your intelligence than I. Otherwise, I must confess, I would be astonished by your past and present refusal to send against the British, under your flag, all those with the courage and incentive to do so; men who would taken upon themselves all the expenses and risks and, considering themselves ipso facto Americans, would submit to all the laws of your navy concerning even the division of prizes taken under your flag. It is true, since vague promises are insufficient, that necessary precautions would have to be taken to insure that those making them are held to their obligations and that this plan could not be firmly carried through without the permission of the government in the ports where the outfitting is to be done and where the ships will return. I believe, however, that this would not be a difficult point to settle and certainly the goal is worth the trouble. Doubtless one could not expect substantial gains from the first effort, not to mention that, in order to protect itself against repetitions, the Court of London would be forced to take extraordinary and expensive precautions or else greatly limit one of the most lucrative branches of its trade, that with the Levant. In the meantime, we would have dealt them powerful blows and could, in turn, use against them the funds we would have taken. The chief author promoter of this enterprize is an old associate of a certain Marquis Roux of Corsica who was much talked about at the beginning of the last war for his boldness in declaring war against Britain in his own name and private capacity. As to the captain who is to command the first xebec, I think that you have no doubts about his determination and intrepidity. I do not believe that there is a better man in the world to inspire a crew of brave men. I have the honor to be, with respect and devotion, gentlemen, your very humble and very obedient servant
      
       Dubourg
      
     